Citation Nr: 1422112	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.   Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran submitted updated VA treatment records in December 2009.  There has been no waiver of review of the evidence by the agency of original jurisdiction (AOJ).  However, a review of the evidence indicates that the VA records do not show treatment or complaints of tinnitus.  The remaining issue on appeal is being remanded and therefore will be adjudicated by the RO with consideration of the updated records.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim for an initial increased rating for service-connected tinnitus.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned the maximum schedular evaluation and does not prevent an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the severity of a disability, the Board must consider the potential application of various other provisions of the regulations governing VA benefits as well as the entire history of the disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Tinnitus is evaluated under DC 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus.  See Schafrath, 1 Vet. App. at 595.  

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears and the Veteran's difficulty communicating with others in noisy places.  The Veteran has not described any symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun v. Peake, 22 Vet App 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a May 2006 letter to the Veteran.  Moreover, where service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with regard to the Veteran's tinnitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's separation examination, private treatment records, VA treatment records and several VA audio examinations.  The Veteran's Social Security Administration (SSA) records were also requested, but a negative response from SSA was received.  

Although the service treatment records in this case were lost in the in the 1973 fire at the National Personnel Records Center (NPRC), the claim before the Board is for an increased rating and therefore, the primary concern is the current severity of the Veteran's disability.  VA has further complied with any heightened duties that arise where the service records are unavailable through no fault of the claimant, as demonstrated by the procurement of current records and the scheduling of VA examinations.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Finally, the VA examinations provided are adequate as the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. 


REMAND

The record reflects that the Veteran was last afforded a VA audio examination in January 2006.  In the recently submitted July 2009 VA audiology consultation note, the examiner indicated a "drop in hearing since the previous evaluation" in 2006, and the Veteran subsequently received new hearing aids.  In light of the evidence, which suggests a worsening of the Veteran's bilateral hearing loss, another VA examination should be afforded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

On remand updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA outpatient clinical records for this Veteran, dated from September 2009 forward. If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected bilateral hearing loss.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


